In an action to recover damages for injury to person and property, plaintiffs appeal from an order of the Supreme Court, Nassau County, dated May 1, 1964, which denied their motion to restore the action to the Trial Calendar. The action had been “ marked off ” by reason of plaintiffs’ failure to appear at a Pretrial Calendar call. Order modified so as to provide that the denial of the motion is without prejudice to renewal upon proper papers supported by a statement of readiness and an affidavit showing the merits of the action, as required by the rules of this court (pt. 7, rule V). As so modified, the order is affirmed, without costs. On this record, we believe plaintiffs would have been entitled to restoration of the action to the Trial Calendar had their moving papers been supported by a proper statement of readiness and an affidavit of merits, as required by rule V of part 7 of the rules of this court. Beldock, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.